Citation Nr: 1220463	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the character of the appellant's military discharge constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The appellant had active service from January 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appellant initially requested a hearing before the Board and a hearing was scheduled for March 22, 2012.  In January 2012, the appellant indicated that he would not be able to attend the hearing and requested that the appeal be forwarded to the Board for a decision.

The certified issues to the Board are 6 claims of entitlement to service connection for various disabilities and entitlement to a non-service connected pension.  The decision of the RO, however, rested on the determination that the character of the appellant's discharge was a bar to VA benefits.  The Statement of the Case also decided the issues on that basis despite listing the issues as 6 service connection claims and entitlement to non-service connected pension.  Therefore, the Board has characterized the issue as stated on the title page of this decision.  The appellant is not prejudiced by this action because both the June 2008 administrative decision and the December 2009 Statement of the Case informed him of the specific reason for the denial of benefits.  


FINDINGS OF FACT

1.  The appellant's service personnel records indicate that he was absent without authority on five occasions between July 1973 and March 1974.

2.  The appellant's absences without authority constitute willful and persistent misconduct.

3.  The appellant received an other than honorable conditions discharge from active service.


CONCLUSION OF LAW

The character of the appellant's other than honorable discharge from active service is a bar to service connection disability benefits or the award of non-service-connected pension benefits.  38 U.S.C.A. §§ 101(2), 101(18), 5103, 5103A, 5107, 5303 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.12 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A January 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002)

In addition to the foregoing harmless-error analysis, to whatever extent the decision of the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  Since the claim is being denied, no effective date will be assigned, so there can be no possibility of any prejudice to the appellant.

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in January 2008, prior to the initial unfavorable decision June 2008.

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues on appeal.  The appellant's service personnel records and service treatment records have been associated with the claims file.  

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini, supra.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

All of the evidence in the appellant's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal.  The appellant should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Character of Discharge Claim

The term "Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2011). 

A discharge or release from service under specified conditions is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b)  (2011).  Benefits are not payable where the claimant received an other than honorable discharge as a result of willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4) (2011); see also 38 U.S.C.A. § 5303 (West 2002).  

Under 38 C.F.R. § 3.354(a), an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Section 3.354(b) provides that, when a rating agency is concerned with determining whether a appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C.A. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of 38 C.F.R. § 3.354.  38 C.F.R. § 3.354 (2011).

The service personnel records show that the appellant was absent without authority from his unit from July 9, 1973 to July 16, 1973, from July 31, 1973 to August 2, 1973, from August 13, 1973 to August 16, 1973, from August 31 to September 6, 1973, and on March 15, 1974.  In October 1973 the appellant plead guilty before a Special Court Martial for the August 31 to September 6, 1973 absence and was sentenced to forfeiting $200 of pay for two months and to 30 days of hard labor.   

The appellant was discharged in November 1974 under other than honorable conditions.  His DD Form 214 states that he lost 197 days of service in the preceding two years under Title 10, Section 972 of the United States Code.  The version of the statute in effect at the time of the appellant's discharge required that an enlisted member of the armed forces serve for an extra period of time to make up for an inability to perform his duties for reasons that included being absent for more than a day without proper authority and confinement of more than one day for a final sentence.  10 U.S.C. 972 (1974). 

The Board notes that the appellant does not contend, and the evidence does not show, that he was insane at the time that he was absent without authority during his period of active service.  The service treatment records show that in August 1973 the appellant was noted to have adjustment problems to Army life.  He was diagnosed with situational maladjustment manifested by anxiety and depression.  In October 1973 the appellant was seen at the mental hygiene consultation service and was found to have no psychiatric disease.  The Board observes that no medical professional has concluded that at the time of the appellant's multiple periods of going absent without authority: (1) the appellant had a more or less prolonged deviation from his normal method of behavior; or (2) the appellant interfered with the peace of society; or (3) the appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided such as to satisfy the requirements for insanity under 38 C.F.R. § 3.354(a).  It is noted further that the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  No such evidence has been identified or submitted by the appellant.

The Board finds that the appellant's discharge under other than honorable conditions was for willful and persistent misconduct.  The record shows that the appellant was repeatedly absent without authorization from his unit.  Therefore, his discharge is considered to be under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  The appellant is not eligible for VA pension or compensation benefits as a matter of law due to his character of discharge.  See 38 C.F.R. § 3.12(a), (d).  


ORDER

The appellant's other than honorable discharge for his service is a bar to VA benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


